DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 5 is objected to because “the housing assembly” appears lacking proper antecedent basis, which could be changed to --housing body--.
 Claims 8 and 17 are objected to because “definines” appears to be a typographical error, which could be changed to --defines--.  
Claims 9 and 18 are objected to because “a one of” appears to be an editorial, which could be changed to –one of--.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-2, 6-11 and 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-14 and 17-18 of U.S. Patent No. 10,564,061 B2 (hereinafter “the Patent”) in view of Horne et al. (US 9,664,589 B2).  
1.    The Patent essentially claims a monitoring device for a pipe system, the monitoring device comprising (See the Patent claim 1):
a housing defining a mounting surface and a pair of mounting receptacles on a mounting side, the housing configured to mount on an exterior surface of a pipe element of the pipe system, the housing comprising (Col. 12, lines 28-31):
a housing body (Col. 12, line 32) 
a tamper-resistant housing fastener configured to resist unfastening without a special removal tool (Col. 12, lines 41-42); and

The Patent doesn’t claim:  the housing body defining a wet compartment intersecting the mounting surface.
Horn teaches a monitoring device (100) for a pipe system, the monitoring device (100) comprising a housing body (102) defining a wet compartment (pointed at 104) intersecting a mounting surface (of the housing body 102, as seen in fig. 1, reproduced below).  The wet compartment (104) is sized to receive a sensor (106) being a component of the device (100) to monitor the pipe system (Fig. 1; Abstract; Col. 3, lines 15-35). 

    PNG
    media_image1.png
    777
    766
    media_image1.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Horne teaching to further claim the housing body defining a wet compartment intersecting the mounting surface.  The wet compartment may be sized to receive a sensor being a component of the device to monitor the pipe system (As seen, the present claim 1 merely recites what’s already claimed and what’s already known and obvious).


6.    The Patent as modified essentially claims the monitoring device of claim 1, wherein the mounting surface is concave in shape (See the Patent claim 3).

7.    The Patent as modified essentially claims the monitoring device of claim 1, wherein the housing fastener is exposed by the housing body (inherently, for the special removal tool to reach and operate the housing fastener.  Also, see the Patent claim 12), the strap assembly able to be disassembled only using the special removal tool (as claimed in claim 1) when the mounting surface of the housing body is mounted on the exterior surface of the pipe element (inherently, before the strap assembly is un-secured for removal of the monitoring device).

8.    The Patent as modified essentially claims the Patent as modified essentially claims the monitoring device of claim 1, wherein the strap assembly further comprises a first strap and a second strap (See the Patent claim 10) and wherein:
the first strap comprises a first mounting end, a first adjusting end distally located from the first mounting end, and an intermediate portion therebetween, wherein the first strap further comprises the first mounting tab proximate to the first mounting end and an insert tab proximate to the first adjusting end, wherein the first mounting tab is coupled to a first mounting receptacle of the pair of mounting receptacles (See the Patent claim 13); and
the second strap comprises a second mounting end, a second adjusting end distally located from the second mounting end, and a second intermediate portion therebetween, wherein the second strap further comprises the second mounting tab proximate to the second mounting end and the second mounting tab coupled to a second mounting receptacle of the pair of mounting receptacles, wherein 

9.    The Patent as modified essentially claims the monitoring device of claim 8, wherein the insert tab comprises one of a semicircular-shaped locking portion and an L-shaped flat locking portion, the insert tab inserted into one of the adjustment slots (See the Patent claim 14).

10.    The Patent as modified essentially claims the monitoring device of claim 8, wherein a tip of the insert tab extends outward through an adjustment slot adjacent to the adjustment slot through which the insert tab was inserted (See the Patent claim 18.  Note that the Patent claims 10, 13 and 18 essentially claim at least the subject matters of the present claims 8 and 10).

11.    The Patent as modified essentially claims a housing assembly for a monitoring device for a pipe system, the assembly comprising (See the Patent claim 1): 
a housing body defining a mounting surface and a pair of mounting receptacles on a mounting side, the housing body configured to mount on an exterior surface of a pipe element of the pipe system (Col. 12, lines 28-32), the housing defining a wet compartment intersecting the mounting surface (See discussion above in claim 1); 
a housing cover (Col. 12, line 33);
a cover fastener securing the housing cover to the housing body (Col. 12, lines 34-35); and 


15 (having essentially equivalent subject matters of claim 6).    The Patent as modified essentially claims all the recited subject matters (See discussion above in claim 6).

16.    The Patent as modified essentially claims the housing assembly of claim 11, wherein the cover fastener is configured to prevent disassembly of the housing cover from the housing body without first removing the housing fastener (See the Patent claim 11) when the mounting surface of the housing body is mounted on the exterior surface of the pipe element (inherently, before the strap assembly is un-secured for disassembly of the housing cover from the housing body).

17 (having essentially equivalent subject matters of claim 8).    The Patent as modified essentially claims all the recited subject matters (See discussion above in claim 8).

18 (having essentially equivalent subject matters of claim 9).    The Patent as modified essentially claims all the recited subject matters (See discussion above in claim 9).
   
19 (having essentially equivalent subject matters of claim 7).    The Patent as modified essentially claims all the recited subject matters (See discussion above in claim 7).

20 (having essentially equivalent subject matters of claim 10).    The Patent as modified essentially claims all the recited subject matters (See discussion above in claim 10).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 10-14 and 17-18 of the Patent in view of Pinney et al. (US 9,670,650 B2).  
1.    The Patent essentially claims a monitoring device for a pipe system, the monitoring device comprising (See the Patent claim 1):
a housing defining a mounting surface and a pair of mounting receptacles on a mounting side, the housing configured to mount on an exterior surface of a pipe element of the pipe system, the housing comprising (Col. 12, lines 28-31):
a housing body (Col. 12, line 32) 
a tamper-resistant housing fastener configured to resist unfastening without a special removal tool (Col. 12, lines 41-42); and
a strap assembly comprising a mounting tab, the strap assembly secured to the housing by receiving the housing fastener through the mounting tab and within a first mounting receptacle of the pair of mounting receptacles (Col. 12, lines 43-47).

The Patent doesn’t claim:  the housing body defining a wet compartment intersecting the mounting surface.

Pinney teaches a monitoring device (50) for a pipe system (4) comprising a housing body (52), the housing body (52) defining a wet compartment (56) intersecting a mounting surface.  The wet compartment (56) is sized to receive a sensor (59, 62) being a component of the device (50) to monitor the pipe system (Figs. 1, 4, reproduced below; Abstract; Col. 3, line 65: “open sensing chamber 56”).

    PNG
    media_image2.png
    685
    369
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    881
    787
    media_image3.png
    Greyscale

It would have been obvious to one ordinarily skilled in the art before the effective filing date of the present application to apply Pinney teaching to further claim the housing body defining a wet compartment intersecting the mounting surface.  The wet compartment may be sized to receive a sensor being a component of the device to monitor the pipe system (As seen, the present claim 1 merely recites what’s already claimed and what’s already known and obvious).

2.    The Patent as modified essentially claims the monitoring device of claim 1, further comprising a sensor, the sensor being a leak detector, the wet compartment being sized to receive the sensor (See the Patent claim 2; Also see Pinney figs. 4, 5, and discussion above in claim 1).

3.    The Patent as modified essentially claims the monitoring device of claim 1, further defining a dry compartment (sized to receive a controller 70, a communications device 74/75, and a battery 77) separate from the wet compartment (56) and sealed from water intrusion through a wall (57) of the housing body 52 (Pinney figs. 4, 5; Col. 4, lines 1-3: “The sensing chamber 56 is independent and sealed from the other portions of the detector 50 to prevent water damage to other components”).


5.    The Patent as modified essentially claims the monitoring device of claim 3, wherein the dry compartment is sealably isolated from the wet compartment (56) and from an environment surrounding the housing body 52 (as evident at least from Pinney figs. 1, 4; Col. 4, lines 1-3: “The sensing chamber 56 is independent and sealed from the other portions of the detector 50 to prevent water damage to other components”).

6-10.   The Patent as modified essentially claims the monitoring device of claim 1, further including all the recited features (See discussions of claims 6-10 above)

11.    The Patent as modified essentially claims a housing assembly for a monitoring device for a pipe system, the assembly comprising (See the Patent claim 1): 
a housing body defining a mounting surface and a pair of mounting receptacles on a mounting side, the housing body configured to mount on an exterior surface of a pipe element of the pipe system (Col. 12, lines 28-32), the housing defining a wet compartment intersecting the mounting surface (See discussion above in claim 1); 
a housing cover (Col. 12, line 33);
a cover fastener securing the housing cover to the housing body (Col. 12, lines 34-35); and 
a strap assembly secured to the housing with a tamper-resistant housing fastener, the tamper-resistant housing fastener configured to resist unfastening without a special removal tool (Col. 12, lines 41-47).



16.   The housing assembly of claim 11, wherein the cover fastener is configured to prevent disassembly of the housing cover from the housing body without first removing the housing fastener (See the Patent claim 11) when the mounting surface of the housing body is mounted on the exterior surface of the pipe element (inherently, before the strap assembly is un-secured for disassembly of the housing cover from the housing body).

17-20 (having essentially equivalent subject matters of claims 7-10).    The Patent as modified essentially claims the housing assembly of claim 11, further including all the recited features (See discussions of claims 7-10 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Norton (US 4,844,396) in view of Pinney et al.
1.    Norton teaches a monitoring device (10) for a pipe system, the monitoring device (50) comprising (See figs. 1, 3, reproduced below):

a housing body (at 10); 
a tamper-resistant housing fastener (= bolts 16) configured to resist unfastening without a special removal tool (which “special” is undefined, therefore the “special” removal tool may be a scraper for example, or any other “special removal tool”); and
a strap assembly (which may be in a form of a chain 25) comprising a mounting tab (17), the strap assembly (25) secured to the housing (10) by receiving the housing fastener (16) through the mounting tab (17) and within a first mounting receptacle (bolt hole) of the pair of mounting receptacles (bolt holes).

    PNG
    media_image4.png
    512
    433
    media_image4.png
    Greyscale
 
    PNG
    media_image5.png
    530
    774
    media_image5.png
    Greyscale

Norton is silent about:  the housing body (10) defining a wet compartment intersecting the mounting surface.
Pinney teaches a monitoring device (50) for a pipe system (4) comprising a housing body (52), the housing body (52) defining a wet compartment (56) intersecting a mounting surface.  The wet compartment (56) is sized to receive a sensor (59, 62) being a component of the device (50) to monitor the pipe system (Pinney figs. 1, 4, above; Abstract; Col. 3, line 65: “open sensing chamber 56.”  Col. 3, lines 49-53:  “…the inlet fitting 53 may be connected to the upper barrel 19 in any suitable way including screw threads, adhesives, snap fittings, and the like”).


2.    Norton as modified teaches the monitoring device of claim 1, further comprising a sensor (59, 62), the sensor (59, 62) being a leak detector (e.g., See Pinney Col. 1, line 12-15: “leaks”), the wet compartment (56) being sized to receive the sensor (as seen at least in Pinney figs. 4, 5).

3.     Norton as modified teaches the monitoring device of claim 1, further defining a dry compartment (sized to receive a controller 70, a communications device 74/75, and a battery 77) separate from the wet compartment (56) and sealed from water intrusion through a wall (57) of the housing body 52 (Pinney figs. 4, 5; Col. 4, lines 1-3: “The sensing chamber 56 is independent and sealed from the other portions of the detector 50 to prevent water damage to other components”).

4.    Norton as modified teaches the monitoring device of claim 3, further comprising a controller (70), a communications device (74/75), and a battery (77), the dry compartment being sized to receive the controller (70), the communications device (74/75), and the battery 77 (Pinney figs. 4, 5).

5.    Norton as modified teaches the monitoring device of claim 3, wherein the dry compartment is sealably isolated from the wet compartment (56) and from an environment surrounding the housing body 52 (as evident at least from Pinney figs. 1, 4; Col. 4, lines 1-3: “The sensing chamber 56 is independent and sealed from the other portions of the detector 50 to prevent water damage to other components”).

6.    Norton as modified teaches the monitoring device of claim 1, wherein the mounting surface is concave in shape (e.g., See Norton fig. 3).
.

Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Norton in view of Pinney et al. as applied to claim 1 above, and further in view of Takahashi (JP 11230421 A).
8.    Norton as modified teaches the monitoring device of claim 1, but doesn’t teach:  wherein the strap assembly further comprises a first strap and a second strap and wherein: 
the first strap comprises a first mounting end, a first adjusting end distally located from the first mounting end, and an intermediate portion therebetween, wherein the first strap further comprises the first mounting tab proximate to the first mounting end and an insert tab proximate to the first adjusting end, wherein the first mounting tab is coupled to a first mounting receptacle of the pair of mounting receptacles; and 
the second strap comprises a second mounting end, a second adjusting end distally located from the second mounting end, and a second intermediate portion therebetween, wherein the second strap further comprises the second mounting tab proximate to the second mounting end and the second mounting tab coupled to a second mounting receptacle of the pair of mounting receptacles, wherein the second strap defines a plurality of adjustment slots proximate to the second adjusting end, wherein each adjustment slot is aligned in an axial direction of the strap assembly and sized to lockably receive a portion of the insert tab in any one of a plurality of insert positions, wherein each insert position corresponds to a different inner diameter of the strap assembly when the housing fastener is tightened, wherein a portion of the first strap proximate to the first adjusting end crosses a portion of the second strap proximate to the second adjusting end, and wherein a portion of the first strap is positioned radially inside the second adjusting end of the second strap, the insert tab lockably coupled to the second strap when the housing fastener is tightened.

the first strap comprising a first (upper) mounting end, a first (lower) adjusting end distally located from the first (upper) mounting end, and an intermediate portion therebetween, wherein the first strap comprising a first mounting tab (3) proximate to the first (upper) mounting end and an insert tab (13) proximate to the first (lower) adjusting end, wherein the first mounting tab (3) is coupled to a first mounting receptacle (bolt hole 22 of a housing 20) of the pair of mounting receptacles (bolt holes 22); and
the second strap comprising a second (upper) mounting end, a second (lower) adjusting end distally located from the second (upper) mounting end, and a second intermediate portion therebetween, wherein the second strap further comprises a second mounting tab (3) proximate to the second (upper) mounting end and the second mounting tab (3) coupled to a second mounting receptacle (bolt hole 20), wherein the second strap defines a plurality of adjustment notches 12 (or slots 12, as obvious variations) approximate to the second (lower) adjusting end, wherein each adjustment notch/slot (12) is aligned in an axial direction of the strap assembly (1) and sized to lockably receive a portion of the insert tab (13) in any one of a plurality of insert positions, wherein each insert position corresponding to a different inner diameter of the strap assembly (1) when a housing fastener (4) is tightened, wherein a portion of the first strap proximate to the first (lower) adjusting end crosses a portion of the second strap proximate to the second (lower) adjusting end, and wherein a portion of the first strap positioned radially inside the second (lower) adjusting end of the second strap, the insert tab (13) lockably coupled to the second strap when the housing fastener (4) device is tightened.  
Evidently, the strap assembly (1) can easily be adjusted to a pipe size.


    PNG
    media_image6.png
    600
    786
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    433
    373
    media_image7.png
    Greyscale


It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application to also apply Takahashi teaching to Norton device as modified by having the strap assembly further comprise a first strap and a second strap and wherein: 
the first strap comprises a first mounting end, a first adjusting end distally located from the first mounting end, and an intermediate portion therebetween, wherein the first strap further comprises the first mounting tab proximate to the first mounting end and an insert tab proximate to the first adjusting end, wherein the first mounting tab is coupled to a first mounting receptacle of the pair of mounting receptacles; and 
the second strap comprise a second mounting end, a second adjusting end distally located from the second mounting end, and a second intermediate portion therebetween, wherein the second strap further comprises the second mounting tab proximate to the second mounting end and the second mounting tab coupled to a second mounting receptacle of the pair of mounting receptacles, wherein the second strap defines a plurality of adjustment slots proximate to the second adjusting end, wherein each adjustment slot is aligned in an axial direction of the strap assembly and sized to lockably receive a 
As such, the strap assembly would easily be adjusted to a pipe size.

9.    Norton as modified teaches the monitoring device of claim 8, wherein the insert tab comprises one of a semicircular-shaped locking portion and an L-shaped flat locking portion, the insert tab inserted into one of the adjustment slots (as seen in at least Takahashi figs. 1, 2, 4).

10.    Norton as modified teaches the monitoring device of claim 8, wherein a tip of the insert tab extends outward through an adjustment slot adjacent to the adjustment slot through which the insert tab was inserted (as seen in at least Takahashi figs. 1, 2, 4).

Allowable Subject Matter
Claim 11-20 (only) would be allowed if the double patenting rejections above were overcome.  The following would be an examiner’s statement of reasons for allowance:
With respect to independent claim 11, prior art of record doesn’t teach, suggest, or render obvious the total combination of the recited structures, including the following allowable subject matter:   “…a housing cover (220); and a cover fastener (290) securing the housing cover (220) to the housing body (210)…”
(Claims 12-20 are dependent on claim 11.) 
Note:  The references Norton and Pinney et al. cited above, in combination, are regarded as prior art closest to the subject matters of claim 11.  However, neither of them discloses to allowable subject 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nguyen (Wyn) Q. Ha whose telephone number is (571)272-2863.  The examiner can normally be reached on Monday - Friday 7 am - 4 pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on (571) 272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Nguyen Q. Ha/Primary Examiner, Art Unit 2853                                                                                                                                                                                                        June 21, 2021